DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,970,104 to Radwanski in view of US Pub. No. 2008/0261476 to Strandqvist.

Radwanski teaches that as shown in Figure 1, which can represent a single fibrous web (Radwanski, column 12 lines 57-62), a web is passed into contact with a rotatable perforated drum 18 having water jet manifolds therein, wherein water from the water jet manifolds is caused to pass through the openings in the perforated drum and provide the high pressure water jets to cause entanglement (Id., column 11 line 42 to column 12 line 12).  Radwanski teaches that after passing by perforated drum 18, the web, spot-bonded by hydraulic entangling from one side, can have the other side thereof passed in contact with a second rotatable perforated drum 32 (Id., column 12 lines 21-45).  Radwanski teaches that as the laminate passes along the periphery of the second rotatable perforated drum 32, it is subjected to high pressure water jets from water jet manifolds, so as to provide hydraulically entangled spot-bonds, preferably from the side of the web opposite the side spot-entangle-bonded adjacent the first drum (Id.).  Radwanski teaches that after the last spot-entangle-bonding treatment, the web can be passed through a dryer (Id., column 12 lines 46-53).
Radwanski does not appear to teach that the initial web is formed from an aqueous suspension of fibers and hydroentangled, and wherein the web has the claimed amount of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of Radwanski, wherein the initial web is formed from a suspension of natural and staple fibers which are pre-hydroentangled, and are present in weight amounts and comprise lengths, such as within the claimed ranges, as taught by Strandqvist, motivated by the desire of forming a conventional wipe comprising a nonwoven web formed by a process known in the art which sufficiently holds the 
Regarding the web being still in a wet state when hydroentangling the web, the prior art combination teaches a pre-hydroentangling stage 107 preceding the hydroentangling 108 (Strandqvist, paragraph 0032).  Additionally, although the prior art combination teaches that surplus liquid is drained off (Id., paragraph 0026), the prior art combination does not recite that the web is dried, as one of ordinary skill would expect that if “surplus” water is drained off then, there would remain some water. Additionally, the prior art combination only refers to drying when the entangled web has been hydroentangled (i.e., subsequent to hydroentangling) (Id., paragraph 0019).  Note also that the fibers may comprise natural fibers which are inherently hydrophilic and absorbent, and therefore, the web would be expected to retain some moisture absent an indication that all water is removed.   
Regarding claims 8-10, Radwanski teaches the use of pulp fibers but does not appear to teach the use of regenerated cellulosic fibers such as rayon fibers.  However, as set forth above, Strandqvist teaches a similar absorbent wiping material produced by hydroentangling of a substrate web including at least one layer of fibers selected from amongst, synthetic fibers, regenerated fibers and natural fibers.  Strandqvist teaches that the fibers can also include regenerated fibers such as rayon or viscose.  Strandqvist teaches that one embodiment can contain 20-80% by weight of fluff pulp or viscose fibers and 80-20% by weight of synthetic fibers.  Since Strandqvist teaches that the embodiment can comprise pulp or viscose fibers, which are regenerated cellulose fibers, Strandqvist establishes that the fibers are functionally equivalent.

Regarding claim 14, the method of the prior art combination does not require the inclusion of continuous filaments.

Claims 1-3, 5-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,970,104 to Radwanski in view of US Pub. No. 2008/0261476 to Strandqvist and US Pub. No. 2007/0178795 to Stralin.
Regarding claims 1-3, 5-11 and 14, the teachings of the prior art combination set forth above are incorporated here.  As set forth above, the prior art combination appears to teach that web is in a wet state when hydroentangled.  Alternatively, Stralin teaches a similar hydroentangled composite nonwoven web comprising shortcut staple fibers such as polypropylene-polyester fibers and staple fibers such as rayon fibers (Stralin, Abstract, paragraphs 0020, 0026).  Stralin teaches providing an aqueous fiber dispersion comprising shortcut staple fibers and staple fibers, wetlaying the dispersion and subsequently hydroentangling the fibrous web (Id., paragraphs 0030-0034).  Stralin teaches that the web can be lightly prebonded by hydroentangling, or the fibrous web can before hydroentangling be transferred to a second entangling fabric (Id., paragraphs 0094, 0099).  Stalin teaches that the web is then dried (Id., paragraph 0100).  
see additionally Stralin, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the aqueous dispersion is wetlaid to form a web followed by prebonding by hydroentangling, wherein the web is still wet, as taught by Stralin, motivated by the desire of forming a conventional wipe formed by a process known in the art to be predictably suitable for forming hydroentangled webs, based on at least manufacturing efficiency and suitability.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Strandqvist, as applied to claims 1-3, 5-11 and 14, and further in view of US Pub. No. 2004/0121158 to Shannon.
Regarding claims 4 and 12, the prior art combination does not appear to teach the claimed softening agent.  However, Shannon teaches a similar method for producing a wiping product comprising hydroentangled pulp fibers and thermoplastic polymeric fibers such as polyolefins and polyesters (Shannon, Abstract, paragraphs 0064-0066, 0098).  Shannon teaches that softening agents can be incorporated with the fibers before, during or after formation of the aqueous suspension of fibers (Id., paragraph 0087). Shannon teaches that softening agents can be used to enhance the softness of the product, wherein suitable agents include quaternary ammonium salts (Id.).  
.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Strandqvist and Stralin, as applied to claims 1-3, 5-11 and 14, and further in view of US Pub. No. 2004/0121158 to Shannon.
Regarding claims 4 and 12, the prior art combination does not appear to teach the claimed softening agent.  However, Shannon teaches a similar method for producing a wiping product comprising hydroentangled pulp fibers and thermoplastic polymeric fibers such as polyolefins and polyesters (Shannon, Abstract, paragraphs 0064-0066, 0098).  Shannon teaches that softening agents can be incorporated with the fibers before, during or after formation of the aqueous suspension of fibers (Id., paragraph 0087). Shannon teaches that softening agents can be used to enhance the softness of the product, wherein suitable agents include quaternary ammonium salts (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, and adding a softening agent such as a quaternary ammonium salt to the suspension of fibers, as taught by Shannon, motivated by the desire of forming a conventional wipe having predictably enhanced softness suitable for wipes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Strandqvist, as applied to claims 1-3, 5-11 and 14, and further in view of USPN 5,899,447 to Muckenfuhs,
Regarding claim 13, although the prior art combination establishes forming wipes, the prior art combination does not appear to teach the claimed steps directed to placing stack in a dispenser as claimed.  However, Muckenfuhs teaches forming a stack of interleaves, partially overlapping discrete sheets suitable for a pop-up dispenser, wherein a plurality of sheets are cut, folded and stacked as a block of interleaved, partially overlapping sheets (Muckenfuhs, Abstract).  Muckenfuhs teaches that the sheets may be dry sheets (Id., column 3 line 64 to column 4 line 19).  Muckenfuhs teaches that the sheets may be formed of any commonly-used tissue-type paper or any other flexible sheet-like material deemed suitable for use in such a pop-up dispensing system (Id., column 5 lines 44-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the wipes are cut, interleaved and stacked into a dispenser, as taught by Muckenfuhs, motivated by the desire of forming a conventional wipe which can be packaged in a known, predictably advantageous and suitable manner for dispensing such wipes, to the convenience of the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Strandqvist and Stralin, as applied to claims 1-3, 5-11 and 14, and further in view of USPN 5,899,447 to Muckenfuhs,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the wipes are cut, interleaved and stacked into a dispenser, as taught by Muckenfuhs, motivated by the desire of forming a conventional wipe which can be packaged in a known, predictably advantageous and suitable manner for dispensing such wipes, to the convenience of the user.

Response to Arguments
Applicants’ arguments filed January 8, 2021, have been fully considered but they are not persuasive.  Applicants argue that Strandqvist teaches any surplus liquid being drained off by the forming wire, and therefore, Strandqvist does not teach hydroentangling the web while the nonwoven is still in a wet state. Examiner respectfully disagrees.  As set forth above, the prior art combination teaches a pre-hydroentangling stage 107 preceding the hydroentangling 108 (Strandqvist, paragraph 0032).  Additionally, although the prior art combination teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER Y CHOI/Primary Examiner, Art Unit 1786